BURGESS, Justice,
dissenting.
I respectfully dissent. The evidence produced by the bill of exception did not prove any informed choice of remedies, it only proved application for and acceptance of benefits under a group health care policy. Consequently, for any one of a variety of reasons, I would affirm the trial court.
Without delineating, the majority actually reverses under appellant’s point of error number two. This point of error states: “The trial court erred in refusing to permit the introduction of any evidence or to submit a jury question on appellant’s affirmative defense of election of remedies.” The majority is concerned about the trial court’s refusal to allow the evidence contained in the bill of exception. However, while the questions are admittedly different, the substance of the testimony was properly before the jury. Mrs. Hearn admitted she had filed an application for benefits under the group health and disability policy. The application was in evidence. There were two sections to the application; one section to be completed by the employee and another to be completed by the employer. In the employee section, above Mrs. Hearn’s signature, was the question: “Were you at work when the accident happened?”; a box was checked “No”. In the employer section, above the personnel secretary’s signature was the question: “Has this claim been considered in connection with Workmen’s [sic] Compensation coverage?”; a box was checked “No”. Mrs. Hearn also admitted she received benefits under the group policies. This group health claim was certainly admissible against Mrs. Hearn, but was not a bar to her worker’s compensation claim. Northwestern National Insurance Co. v. Kirchoff, 427 S.W.2d 638 (Tex.Civ.App.—Houston [14th Dist.] 1986, no writ).
The majority asserts Mrs. Hearn’s case is “factually analogous” to Smith v. Home Indemnity Co., 683 S.W.2d 559 (Tex.App.—Fort Worth 1985, no writ). There are at least two important distinctions. First, Smith was a summary judgment case with only affidavits. Second, Mrs. Hearn testified she applied for the group insurance because she had been asked by her employer not to file under workers’ compensation. Consequently, Mrs. *260Hearn’s admissions in this ease, unlike those in Smith, 683 S.W.2d at 563, do not satisfy the elements of inconsistent remedies enunciated in Bocanegra v. Aetna Life Insurance Co., 605 S.W.2d 848 (Tex.1980).
The final reason not to reverse the case is, even if the bill of exception testimony was erroneously excluded and even if appellant was entitled to a jury question on election of remedies, it did not comply with any of the requirements of Tex.R.Civ.P. 273, 276, 278. Appellant dictated a jury question but did not tender a written jury question. This is insufficient; it must be tendered in writing. Woods v. Crane Carrier Co., Inc., 693 S.W.2d 377 (Tex.1985); James v. Hill, 753 S.W.2d 839 (Tex.App.—Fort Worth 1988, no writ). There having been no written jury question tendered, obviously it was not marked “refused”, so there could be no compliance with Rule 276. This too is fatal. Breithaupt v. Navarro County, 675 S.W.2d 335, 339 (Tex.App.—Waco 1984, writ ref’d n.r.e.); see also Governing Bd. v. Pannill, 659 S.W.2d 670, 681 (Tex.App.—Beaumont 1983, writ ref’d n.r.e.). Last, the dictated question was not submitted in substantially correct wording. It was: “Did Margaret Hearn knowingly accept group health insurance benefits for the injuries, if any, made the basis of this suit”. This single question does not inquire about the Bocanegra requirement of exercising an informed choice. See Allstate Ins. Co. v. Perez, 783 S.W.2d 779 (Tex.App.—Corpus Christi 1990, no writ). Failure to submit a properly worded jury question constituted waiver of the affirmative defense of election of remedies. Accord: Cosgrove v. Grimes, 774 S.W.2d 662, 666 (Tex.1989).
As previously noted, for all the above reasons, I would affirm the jury verdict as evidenced by the trial court’s judgment. Since the majority does not, I respectfully dissent.